Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a driving member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving member” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a direction gradually approaching the ice outlet along an axial direction thereof, the first ice pushing surface and the second ice pushing surface of a blade of the plurality of blades gradually approach to each other” which renders the claim indefinite because it is unclear how the first pushing surface and the second ice pushing surface gradually approach each other. 
The term “gradually” in claims 6 and 11 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the arrangement and alignment of the ice pushing surfaces, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. 
Claim 13 recites “a fixed ice blade fixed to the cover” which renders the claim indefinite because it is unclear of the blade is fixed to the cover and additionally “the cover” lacks antecedent basis and is recited as “a cover” later in the claim. For examination purposes the limitation is interpreted to be -- a fixe ice blade --.
Claim 16 recites “an ice storage container” which renders the claim indefinite because it is unclear if the ice storage container is the same ice storage container or an additional ice storage container. For examination purposes the limitation is interpreted to be -- the ice storage container --.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20170292751).
Regarding claims 1, 17 and 18, Lee teaches an ice storage container (Fig. 4), comprising: an ice delivering part (300) comprising: a container body (120) defining a first accommodating cavity (interior of 120, paragraph 0112) for accommodating ice cubes, and having an ice outlet (411); an ice pushing component (310, 320) arranged in the first accommodating cavity, and comprising a plurality of blades (320); and a driving member (330) connected to the ice pushing component, wherein the plurality of blades of the ice pushing component are configured to push the ice cubes toward the ice outlet (paragraph 0114, 0116-0117) when the driving member rotates the ice pushing component in a forward direction or a reverse direction (clockwise, counterclockwise, paragraph 0131); and an ice crushing part (400) arranged outside the ice outlet and configured to selectively crush the ice cubes according to a 
Regarding claim 2, Lee teaches the plurality of blades are distributed in a circumferential direction and spaced apart sequentially in an axial direction (Fig. 6), each blade of the plurality of blades comprises a first ice pushing surface (annotated Fig. 7 below) and a second ice pushing surface (annotated Fig. 7 below), the first ice pushing surface and the second ice pushing surface are side surfaces formed on both sides of each blade of the plurality of blades (annotated Fig. 7 below) and are inclined in opposite directions with respect to a rotation center of the ice pushing component (annotated Fig. 7 below).

    PNG
    media_image1.png
    433
    384
    media_image1.png
    Greyscale

Regarding claim 3, Lee teaches the first ice pushing surface and the second ice pushing surface are each formed as an arc surface (annotated Fig. 7 above).
Regarding claim 4, Lee teaches wherein inclination angles of the first ice pushing surfaces of the plurality of blades are equal (Fig. 6, annotated Fig. 7 above), and inclination angles of the second ice pushing surfaces of the plurality of blades are equal (Fig. 6, annotated Fig. 7 above), and wherein a first ice pushing surface of each blade of the plurality of blades is arranged to face a first ice pushing surface of an adjacent blade of the plurality of blades (Fig. 6, annotated Fig. 7 above).
Regarding claim 5, Lee teaches projections of adjacent blades of the plurality of blades along a direction of a rotating axis of the ice pushing component are staggered with a staggered angle of 120.degree. or 90.degree. (Fig. 6, annotated Fig. 7 above).
Regarding claim 13, Lee teaches the ice crushing part comprises: an ice blade component (400) arranged corresponding to the ice outlet, and comprising a movable ice blade (420) and a fixed ice blade (450), wherein the movable ice blade is connected to the driving member by a connecting shaft (421) to be moved in synchronization with the ice pushing component, and a blade edge (paragraph 0158) of the movable ice blade is configured to selectively perform an ice crushing operation according to the preset condition; and a cover (unnumbered cover of 400) configured to cover the ice crushing part, the cover connected to the outside of the container body and including an ice discharge outlet (Fig. 7).
Regarding claims 15 and 17, Lee teaches a housing (unnumbered housing including 480) that covers the ice crushing part and is connected to the container body of the ice delivering part (Figs. 5-6).
Regarding claim 16, Lee teaches a refrigerator (1) comprising a cabinet (10); a door 940, 41, 42, 43); and the ice storage container according to claim 1, wherein the cabinet comprises a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sevcik et al (US 20110049190).
Regarding claim 7, Lee teaches the invention as described above but fails to explicitly teach each blade of the plurality of blades is fixed with a corresponding wheel body of a plurality of wheel bodies, and wheel bodies of adjacent blades are detachably connected to each other.
However, Sevcik teaches each blade of the plurality of blades is fixed with a corresponding wheel body of a plurality of wheel bodies (90), and wheel bodies of adjacent blades are detachably connected to each other (Figs. 10-11) to efficiently detach and reattach the auger.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the container of Lee to include each blade of the plurality of blades is fixed with a corresponding wheel body of a plurality of wheel bodies, and wheel bodies of adjacent blades are detachably connected to each other in view of the teachings of Sevcik to efficiently detach and reattach the auger. 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Beach et al (US 5273219).
Regarding claim 11, Lee teaches a top of the container body is open (Fig. 4), but fails to explicitly teach a bottom wall of the container body is inclined downward in a direction approaching the ice outlet along an axial direction.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the container of Lee to include a bottom wall of the container body is inclined downward in a direction approaching the ice outlet along an axial direction in view of the teachings of Beach to a novel and improved dispensing system operable to dispense crushed and uncrushed ice. 
Regarding claim 12, the combined teachings teaches wherein a bottom wall of the container body is arc-shaped (trough-like, Col. 3, lines 27-35 of Beach), and an outer end of each blade has a blade outer end surface connecting the first and second ice pushing surfaces on both sides of the blade (Fig. 6 of Lee), and a shape of the blade outer end surface is consistent with the shape of the bottom wall of the container body (Fig. 6 of Lee).
Allowable Subject Matter
Claims 6, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6, 8-10, 14, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the subject matter which is considered to distinguish from the closest prior art of record, Lee et al (US 20170292751). The prior art of record teaches a plurality of blades in contrast to the claimed features of a direction gradually approaching the ice outlet along an axial direction thereof, the first ice pushing surface and the second ice pushing surface of a blade of the plurality of blades gradually approach to each other, and a width of a cross section of the blade of the plurality of blades gradually increases from an inner end to an outer end of the blade of the plurality of blades.
Regarding claim 8, the subject matter which is considered to distinguish from the closest prior art of record, Lee et al (US 20170292751). The prior art of record teaches he ice pushing component further comprises a driving wheel (annotated Fig of Lee below) and an ice guiding wheel (annotated Fig of Lee below), in contrast to the claimed features of the driving wheel is connected to a wheel body of the plurality of wheel bodies that is farthest from the ice outlet (understood the annotated driving wheel would be connected to the auger), and the ice guiding wheel is connected to a wheel body of the plurality of wheel bodies that is closest to the ice outlet (understood the annotated ice guiding wheel would be connected to the auger), an end of the ice guiding wheel facing away from the plurality of wheel bodies is located inside the container body and corresponds to a first end of the container body, the ice guiding wheel has an ice guiding cavity in communication with the ice outlet, and an end of the driving wheel facing the plurality of wheel bodies is located outside the container body and corresponds to a second end of the container body, the driving wheel is connected with the driving member to transmit a torque.

    PNG
    media_image2.png
    649
    823
    media_image2.png
    Greyscale

Regarding claim 9, the subject matter which is considered to distinguish from the closest prior art of record, Lee et al (US 20170292751). The prior art of record teaches a plurality of blades in contrast to the claimed features of the blade is connected to a sidewall of the wheel body, wherein a first end of each wheel body has an insertion boss and a second end thereof has an insertion groove, and the insertion groove of each wheel body is fitted with the insertion boss of another adjacent wheel body.
Regarding claims 14 and 19, the subject matter which is considered to distinguish from the closest prior art of record, Lee et al (US 20170292751). The prior art of record teaches a plurality of blades in contrast to the claimed features of the ice pushing component comprises: a driving wheel; an ice guiding wheel; and a plurality of impellers connected between the driving wheel and the ice guiding wheel; wherein the plurality of blades are formed on the plurality of impellers, the connecting shaft passes through the ice guiding wheel, and the plurality of impellers is sequentially connected to the driving wheel or the plurality of impellers comprises a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763